Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 12/23/2019.
Information Disclosure Statement filed on 02/09/2022 has been considered by the examiner.
Claims 1-21 are pending.


Allowable Subject Matter
Claims 6, 7, 13, 14, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ochoa et al. US Publication No. 2020/021721 A1.
As per claim 1, Ochoa discloses:
A method for classifying device types on a network, the method comprising: 
training a machine learning model; receiving, at a first point in time, first data about one or more devices on the network; determining, by a rules engine, a first set of device type probabilities for the one or more devices based on the first data; determining, using the machine learning model, a second set of device type probabilities for the one or more devices based on the first data; and determining device types for the one or more devices based on the first set of device type probabilities and the second set of device type probabilities, (Ochoa, [0008]-[0013]) where a method of identifying an unknown IoT device is provided. The method includes receiving network traffic generated by the unknown IoT device (first data as claimed) and determining the identity of the unknown device from a list of know IoT devices (second set of device type as claimed) by applying a selected machine learning based classifier selected from a of the set of ML based classifiers to analyze the device network behavior. Where analyzing the device network behavior includes analyzing the unlabeled feature vector of the communication sessions using single session classifier of the selected ML based classifier to output the probability and comparing the probability with the classification threshold and if the probability is higher than the classification threshold, classify the communication session as being generated by a particular IoT device from the known IoT device list associated with the single session ID and therefore, determine the identity of the unknown IoT device from the classification.

As per claim 8, Ochoa discloses:
A device classification system comprising: 
one or more processors; and a machine-readable storage medium having stored thereon executable instructions that, when executed, cause the one or more processors to: (Ochoa, Fig. 1);
train a machine learning model; receive, at a first point in time, first data about one or more devices on the network; determine, by a rules engine, a first set of device type probabilities for the one or more devices based on the first data; determine, using the machine learning model, a second set of device type probabilities for the one or more devices based on the first data; and determine device types for the one or more devices based on the first set of device type probabilities and the second set of device type probabilities, (Ochoa, [0008]-[0013]) where a method of identifying an unknown IoT device is provided. The method includes receiving network traffic generated by the unknown IoT device (first data as claimed) and determining the identity of the unknown device from a list of know IoT devices (second set of device type as claimed) by applying a selected machine learning based classifier selected from a of the set of ML based classifiers to analyze the device network behavior. Where analyzing the device network behavior includes analyzing the unlabeled feature vector of the communication sessions using single session classifier of the selected ML based classifier to output the probability and comparing the probability with the classification threshold and if the probability is higher than the classification threshold, classify the communication session as being generated by a particular IoT device from the known IoT device list associated with the single session ID and therefore, determine the identity of the unknown IoT device from the classification. 

As per claim 15, Ochoa discloses:
A machine-readable storage medium having stored thereon executable instructions that, when executed, cause one or more processors to: 
train a machine learning model; receive, at a first point in time, first data about one or more devices on the network; determine, by a rules engine, a first set of device type probabilities for the one or more devices based on the first data; determine, using the machine learning model, a second set of device type probabilities for the one or more devices based on the first data; and determine device types for the one or more devices based on the first set of device type probabilities and the second set of device type probabilities, , (Ochoa, [0008]-[0013]) where a method of identifying an unknown IoT device is provided. The method includes receiving network traffic generated by the unknown IoT device (first data as claimed) and determining the identity of the unknown device from a list of know IoT devices (second set of device type as claimed) by applying a selected machine learning based classifier selected from a of the set of ML based classifiers to analyze the device network behavior. Where analyzing the device network behavior includes analyzing the unlabeled feature vector of the communication sessions using single session classifier of the selected ML based classifier to output the probability and comparing the probability with the classification threshold and if the probability is higher than the classification threshold, classify the communication session as being generated by a particular IoT device from the known IoT device list associated with the single session ID and therefore, determine the identity of the unknown IoT device from the classification.

As per claims 2, 9 and 16, Ochoa further discloses:
receiving, at a second point in time, second data about the one or more devices on the network; determining, by the rules engine, a third set of device type probabilities for the one or more devices based on the second data; determining, using the machine learning model, a fourth set of device type probabilities for the one or more devices based on the second data; and updating device types for the one or more devices based on the third set of device type probabilities and the fourth set of device type probabilities, (Ochoa, [0008]-[0013]).




As per claims 3, 10 and 17, Ochoa further discloses:
providing a feature value extracted from the first data to a classifier for the feature, wherein the classifier is one of a plurality of classifiers for a plurality of features; receiving a set of device probabilities from the classifier; determining, based on the plurality of classifiers, a device type for a device of the one or more devices, (Ochoa, [0019])

As per claims 4, 11 and 18, Ochoa further discloses:
wherein the set of device probabilities includes a probability value for each of a set of device types, the probability value indicating the probability of the device type based on the feature value, (Ochoa, [0066]).

As per claims 5, 12 and 19, Ochoa further discloses:
wherein each of the plurality of classifiers independently determines a corresponding set of device probabilities based on a combination of one or more features of the plurality of features, wherein the combination of one or more features provided to a corresponding classifier is different from the combination of one or more features provided to others of the plurality of classifiers, (Ochoa, [0016]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446